772 N.W.2d 375 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Lee FREEMAN, Defendant-Appellant.
Docket No. 137573. COA No. 287159.
Supreme Court of Michigan.
September 28, 2009.

Order
By order of February 24, 2009, the application for leave to appeal the September 29, 2008 order of the Court of Appeals was held in abeyance pending the decision in People v. Idziak (Docket No. 137301). On order of the Court, the case having been decided on July 31, 2009, 484 Mich. 549, ___ N.W.2d ___ (2009), the application is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would grant leave to appeal for the reasons set forth in her opinion in People v. Idziak, 484 Mich. 549, ___ N.W.2d ___ (2009).
MICHAEL F. CAVANAGH, J., would grant leave to appeal to reconsider People v. Idziak, 484 Mich. 549, ___ N.W.2d ___ (2009).